Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-44 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Blevins et al (US Pub. 2007/0150079) disclose process control systems within process plants for diagnostics for an adaptive process control loop in a process environment.

Law et al (US Pub. 2011/0054640) disclose methods and apparatus to adjust control loop timing in a process control system having a transmission delay.

Ferguson et al (US Pub. 2016/0182285) disclose that enhanced communication protocols can improve reliability and efficiency of data transfer between a host device and one or more field devices on an industrial process network.

Ferguson et al (US Pub. 2016/0182323) disclose a field device can publish its process data over a network to one or more subscriber devices.



Burns et al (US Pub. 2019/0289091) disclose techniques for supporting a publish-subscribe model for communication between IoT devices and in addition disclose to determine whether the publication matches its own subscriptions, the subscriber node also routes the received publications to other subscriber nodes.

As per claim 1, the prior art of record does not teach or suggest individually or in combination about a method of controlling an industrial process of an industrial process plant, the method comprising: during run-time operations of the industrial process plant, executing a process control loop of a process control system to control at least a portion of the industrial process, the process control loop including a field device disposed in a physical environment of the industrial process plant, a process controller, and an I/O node communicatively connecting the field device and the process controller, and the executing of the process control loop including: obtaining, at the I/O node, a first publication in a real-time control protocol, the first publication indicating data content generated by the field device during the executing of the process control loop, and the obtaining of the first publication based on a subscription of the I/O node corresponding to the data content generated by the field device; determining, by the I/O node, a subscriber to publications indicative of the data content generated by the field device, the subscriber corresponding to the process controller; and publishing, by the I/O node, a second 

As per claim 1, the prior art of record does not teach or suggest individually or in combination about a process control system for controlling an industrial process of an industrial process plant, the process control system comprising: a process control loop including a field device disposed in a physical environment of the industrial process plant and a process controller, the field device and the process controller communicatively connected via a real-time control network, and the process control loop executing during run-time operations of the industrial process plant to control at least a portion of the industrial process; and the real-time control network including an I/O node communicatively connecting a plurality of other nodes, the I/O node and the plurality of other nodes communicating over the real-time control network by publishing data to the real-time control network using a real-time 7Application No. Not Yet AssignedDocket No.: 06005/594122DPreliminary Amendmentcontrol protocol and by subscribing to data published to the real-time control network using the real-time control protocol, a first node of the plurality of other nodes corresponding to the field device, and a second node of the plurality of other nodes corresponding to the process controller, and process data is delivered, via the first node, the I/O node, and the second node of the real-time control network, between the field device and the process controller during the execution of the process control loop during the run-time operations of the process plant within an interval of time that is less than or equal to a maximum transmission delay tolerance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116